Exhibit 10.41(A)

 

CONSULTING AGREEMENT

 

This Consulting Agreement [“Agreement”] is made by and between Charles J.
Hogarty [“Hogarty”] and Keystone Automotive Industries, Inc. [“Company”]
[sometimes jointly referred to as “the Parties”] this 15th day of September
2003.

 

WHEREAS, Hogarty has been employed by Company, most recently as its President,
for over 40 years and has served as a member of its Board of Directors since
1987; and

 

WHEREAS, Hogarty has decided to retire as the President of Company effective
September 1, 2004 (“Retirement Date”); and

 

WHEREAS, the Company desires to retain the services of Hogarty pursuant to the
terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
established herein, the parties agree as follows:

 

1. Retirement. The Parties agree that, as of the Retirement Date, Hogarty’s
employment with Company shall terminate and neither Hogarty nor Company shall
have any further rights or obligations to each other, except as set forth in
this Agreement, in any stock option agreements or pursuant to employee benefit
plans to which the Company and Hogarty are parties. Thereafter, Hogarty will
become a consultant to Company, as described herein.

 

2. Consulting. (a) From time to time as described below, at the direction of the
Company, Hogarty agrees to consult with the Company with respect to industry
trade association maters, insurance companies, investor relations and other
matters relating to the Company’s operations, as specifically requested.

 

Hogarty’s services will include, but not be limited to, the following:

 

(i) With respect to industry trade associations, Hogarty will attend meetings on
behalf of the Company and will seek an officer or Board position with the
Automotive Body Parts Association.

 

(ii) With respect to insurance companies, Hogarty will attend industry seminars
where utilization of aftermarket crash parts is to be a topic and Hogarty will
seek, if possible, to be a presenter or seminar leader.

 

(iii) With the assistance of the Company’s public relations firm, Hogarty may
author articles of interest or in support of current issues relating to the use
of aftermarket parts by the collision industry.

 

(iv) Hogarty will attend meetings or presentations made by the Company to
insurance companies or major customers.

 

1



--------------------------------------------------------------------------------

(b) Hogarty will serve under the direction of the Company’s Chief Executive
Officer and all assignments hereunder will be at the specific direction of the
CEO. In addition to the above, Hogarty can be requested to perform such other
reasonable functions and duties, consistent with his stature in the industry and
his former position with the Company prior to retirement, as the CEO may
specifically request.

 

(c) With respect to assignments requiring Hogarty to travel outside the Pomona
area, the Company will use its best efforts to give Hogarty two weeks advance
notice.

 

3. Compensation. (a) Hogarty shall be paid $16,667 per month payable on the
first day of each month, plus all reasonable and customary documented expenses
incurred by Hogarty in complying with the terms of this Agreement.

 

(b) In providing services hereunder, Hogarty shall be paid $3,000 per day or any
part thereof, once he has provided services to the Company aggregating sixty
days. A day’s service shall be deemed to have occurred if Hogarty spends four
hours or more on Company assignments within a 24 hour period. Partial days may
be cumulated. Hogarty shall provide the Company with a monthly summary of time
spent each day with a brief description of the assignment.

 

(c) The Company agrees to pay Hogarty’s COBRA payments to continue the medical
coverage for Hogarty and his wife as provided by the Company to its employees
prior to his retirement and until they both reach age 65. Changes in medical
coverage for all Keystone employees shall result in a change in coverage
available for Hogarty and his wife on a concurrent basis.

 

(d) Hogarty shall be deemed an independent contractor under this Agreement and
no withholding or other taxes will be deducted from compensation paid hereunder.
Hogarty agrees to pay all federal and state taxes due with respect payments
received by him hereunder.

 

4. Term. This Agreement shall commence on September 1, 2004 and terminate on
August 31, 2006, unless extended by mutual agreement.

 

5. Termination. (a) This Agreement shall terminate prior to the expiration of
its term upon the happening of any of the following events:

 

(i) the mutual agreement of the Company and the Hogarty;

 

(ii) the death of the Hogarty;

 

(iii) at the Company’s option if, in the reasonable judgment of the Company,
Hogarty has become so physically or mentally disabled as to be incapable of
substantially performing his duties hereunder and Hogarty has failed to perform
such duties because of such disability for a period of twelve (12) weeks in any
twelve (12) month period;

 

2



--------------------------------------------------------------------------------

(iv) at the Company’s option, in the event of (A) a material breach of this
Agreement by reason of the Hogarty’s continued and willful failure or refusal to
substantially perform his duties in accordance with this Agreement or (B) the
conviction of the Hogarty (x) of a felony or (y) of a misdemeanor involving
financial impropriety; provided, however, that no termination shall occur under
clause A unless the Hogarty first shall have received written notice specifying
the acts or omissions alleged to constitute such breach and, if such breach can
be corrected, it continues for thirty (30) days after the Hogarty receives
written notice;

 

(v) at the Hogarty’s option, in the event of a material breach of this Agreement
by the Company.

 

(b) In the event this Agreement is terminated, whether at the expiration of the
term or prior thereto as set forth above, neither the Company nor the Hogarty
shall have any remaining duties or obligations hereunder, except that (A) in the
event of a termination under subsections (i), (ii), (iii) or (iv) above, the
Company shall pay to Hogarty, or his estate, such compensation as is due
pursuant to Section 3(a) and (b), prorated through the date of termination (the
“Termination Date”) and (B) in the event of a termination under subsection (v)
above, the Company will pay to Hogarty the remainder of his salary under Section
3(a) until the end of the term of the Agreement. In the event of a termination
under subsection (iv) above, the Company’s obligation to make COBRA payments
under Section 3(c) shall terminate at the Termination Date.

 

6. Exclusivity. During the term of this Agreement, Hogarty shall not directly or
indirectly, whether for compensation or otherwise render any services of any
kind whatsoever to any person or entity engaged in any aspect of the collision
replacement parts industry without the written consent of the Company.

 

7. Hogarty Covenants. Hogarty hereby resigns as the President of Company and as
a director and from all offices he may hold with all subsidiaries of Company
effective the Retirement Date.

 

8. Non-Disparagement. The Parties agree to refrain from defaming, disparaging,
or otherwise criticizing one another or taking action detrimental to the other.

 

9. Assignment. Hogarty’s rights and obligations under this Agreement may not be
transferred to any other person or entity.

 

10. Governing Law and Venue. This Agreement will be construed and interpreted in
accordance with the substantive and procedural laws of the State of California
and federal law (where appropriate), and any dispute arising hereunder shall be
venued in the courts of the State of California, County of Los Angeles, which
shall have jurisdiction of any such dispute.

 

11. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to Hogarty’s retirement and engagement as a consultant.
Hogarty affirmatively states that he has not been given any promises,
representations, or inducements to enter into this Agreement, other than those
specifically contained in the Agreement itself.

 

3



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
Agreement.

 

13. Severability. If for any reason a court of competent jurisdiction finds any
provision of this Agreement to be unenforceable, the offending provision may be
amended to the extent necessary to conform to applicable law, or, if it cannot
be so amended without materially altering the intention of the Parties, it shall
be severed herefrom. In either event, the remainder of the Agreement shall
continue in full force and effect.

 

14. Notices. Any notice or communication required or permitted hereunder, shall
be deemed to have been given if in writing and (i) delivered in person, (ii)
delivered by confirmed facsimile transmission, (iii) sent by overnight carrier,
postage prepaid with return receipt requested, or (iv) mailed by certified or
registered mail, postage prepaid with return receipt requested, addressed as
follows:

 

If to Company, addressed to:

 

Keystone Automotive Industries, Inc.

700 East Bonita Avenue

Pomona, California 91767

Attention: President

Telecopier No.: (909) 624-9136

 

If to Hogarty, addressed to:

 

Charles J. Hogarty

2530 N. Mountain Avenue

Claremont, California 91711

 

or to any alternate address or recipient whose identity shall have been
communicated in writing to the party providing the notice prior to such notice.
Any such notice or communication shall be deemed received on the date delivered
personally or delivered by confirmed facsimile transmission or on the next
business day after it was sent by overnight carrier, postage prepaid with return
receipt requested or on the third business day after it was sent by certified or
registered mail, postage prepaid with return receipt requested.

 

15. Declaration of Understanding. The Parties hereto declare that they have had
the opportunity to review the terms of this Agreement with counsel of their
choice and that the terms of this Agreement are fully understood and agreed to.

 

16. Attorneys Fees. In the event any party takes legal action to enforce any of
the terms of this Agreement, the unsuccessful party to such action shall pay the
successful party’s expenses, including reasonable attorneys’ fees and costs,
incurred in such action.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed on the
date stated below.

 

CHARLES J. HOGARTY /s/    Charles J. Hogarty        

--------------------------------------------------------------------------------

 

 

KEYSTONE AUTOMOTIVE INDUSTRIES, INC. By:       /s/    James C. Lockwood        
 

--------------------------------------------------------------------------------

Its:

  V.P.  

--------------------------------------------------------------------------------

 

5